DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,844,589. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘589 claims hyperbolic cells with arches, flanges and 6 flanges/tips.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by U.S. Patent No. 8,826,602 to Lipscomb.
Regarding claim 1, Lipscomb discloses a construction system with at least two laminate cells (fig. 22) attached, the cells having a hollow body (figs. 16, 17) with top edges having outer flanges (14, 10) and bottom edge flanges (16, 20) and a substantially hyperboloid shaped walls between top and bottom edges, the top and bottom edges attached to adjacent cells by top and bottom edges.
Regarding claim 2, the outer flanges may inherently distribute stresses.
Regarding claims 3 and 4, the sets have 6 flanges/tips disclosed (fig. 28: see plurality of 52.
Regarding claim 5, the top and bottom edges are curved (fig. 2: see hyperboloid curves).
Regarding claims 6 and 10, may inherently be used for floors (column 3, line 16).
Regarding claim 7, the cells are attached to form passageways (fig. 24: see passageways in between components F) inherently capable of accommodating fluids.
Regarding claim 8, the cells are formed from a thin sheet (the applicant should note that when attached, the size of the structure is thin and thus being sheet like).  Also, the limitation of “formed from” is a method step not examined.
Regarding claim 9, the cells connect at arches forming loops (fig. 30: see arched sections connected with loop like sections in between as passageways) and inherently may transmit stresses and act to stiffen.
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633